NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                         RITO SAUCEDO, Petitioner.

                         No. 1 CA-CR 16-0239 PRPC
                              FILED 8-24-2017


      Petition for Review from the Superior Court in Yuma County
                         No. S1400CR201100294
             The Honorable John Neff Nelson, Judge, Retired

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yuma County Attorney's Office, Yuma
By Charles V.S. Platt
Counsel for Respondent

Elizabeth M. Brown, Attorney at Law, Goodyear
By Elizabeth M. Brown
Counsel for Petitioner



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the court, in
which Judge Michael J. Brown and Judge Jennifer B. Campbell joined.
                            STATE v. SAUCEDO
                            Decision of the Court

J O H N S E N, Judge:

¶1            Rito Saucedo petitions for review from the dismissal of his
petition for post-conviction relief. We have considered the petition for
review and, for the reasons stated, grant review and deny relief.

¶2             Saucedo pled guilty to attempted transportation of a narcotic
drug for sale, use of wire communications in a drug-related transaction, and
money laundering. The superior court sentenced Saucedo to concurrent
prison terms, the longest of which was seven years.

¶3            Saucedo filed a timely petition for post-conviction relief
raising claims of ineffective assistance of counsel. The superior court
summarily dismissed the petition, ruling that Saucedo failed to state a
colorable claim for relief. This petition for review followed. Absent an
abuse of discretion or error of law, this court will not disturb the superior
court's ruling on a petition for post-conviction relief. State v. Gutierrez, 229
Ariz. 573, 577, ¶ 19 (2012).

¶4             The superior court did not abuse its discretion in denying
relief. Saucedo argues his counsel was ineffective in failing to challenge the
constitutionality of the placement of a tracking device on his tractor-trailer.
In evaluating this contention, the superior court reviewed an affidavit by
Saucedo's trial counsel and concluded that the decision not to challenge the
tracking device was a tactical decision made based on counsel's conclusion
that the use of the device would support Saucedo's defense. The court also
concluded that when the device was installed, "there was no clear
constitutional requirement" precluding installation of such a device, and
moreover, affidavits offered by law enforcement officers "show[ed] good
faith." Saucedo also argued counsel was ineffective in failing to "demand[]
the testimony" of an analyst who created laboratory reports showing the
presence of drugs and in failing to advise Saucedo that the laboratory
reports could be challenged as hearsay in the absence of such testimony.
The superior court concluded that Saucedo presented "no authority . . . that
trial counsel's acceptance of those lab reports as legitimate and authentic
would be deficient representation" or that trial counsel acted unreasonably
in doing so.

¶5           In summarily dismissing the petition, the superior court
issued a ruling that clearly identified, fully addressed and correctly
resolved Saucedo's claims. Further, the court did so in a thorough, well-
reasoned manner that will allow any future court to understand the court's
rulings. Under these circumstances, "[n]o useful purpose would be served


                                       2
                            STATE v. SAUCEDO
                            Decision of the Court

by this court rehashing the trial court's correct ruling in a written decision."
State v. Whipple, 177 Ariz. 272, 274 (App. 1993). We therefore adopt the
superior court's ruling.

¶6            Accordingly, we grant review, but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                          3